Citation Nr: 0705148	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  06-23 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection, to include on a 
secondary basis, for carcinoid syndrome.

2.  Entitlement to an increased evaluation for postoperative 
residuals of the removal of a benign simple hyperplasia of 
the left breast, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for recurrent 
migraine headaches, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service from January 1943 to 
October 1945.  

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The claims are currently under the jurisdiction of 
the RO in Hartford, Connecticut.

In February 2007 the Board granted a motion to advance the 
case on the Board's docket due to the veteran's advanced age.

With respect to the claim of entitlement to service 
connection for carcinoid syndrome, secondary to service-
connected disorders the Board acknowledges its duty to 
liberally construe the pleadings to determine the claims 
before it.  Still, that duty does not require that VA solicit 
claims, particularly when the appellant is not appearing pro 
se before the Board.  

Here, the veteran is represented by a highly respected 
national Veterans Service Organization which is well versed 
in veterans law.  That service organization has limited their 
theory of the case to the claim that carcinoid syndrome is 
secondary to the veteran's service-connected postoperative 
residuals of the removal of a benign simple hyperplasia of 
the left breast.  See December 2006 Informal Hearing 
Presentation.  They did not claim that carcinoid syndrome is 
directly due to service or due to any other service-connected 
disorder.  The RO, however, as part of its August 2005 rating 
decision addressed the merits of the instant claim on a 
direct, presumptive, and secondary basis.

While the veteran has only pled entitlement under the theory 
that his claimed carcinoid syndrome is caused or aggravated, 
generally, by his service-connected disorders, as the RO 
considered the claim under multiple theories/bases of 
entitlement to service connection, the Board will here too 
exercise jurisdiction over these addressed theories. 
 38 U.S.C.A. § 7104 (West 2002).   


FINDINGS OF FACT

1.  The preponderance of the evidence of record does not 
indicate that the veteran's carcinoid syndrome is either 
related to service or to a service-connected disability, or 
that it was manifested to a compensable degree within one 
year following separation from active duty.

2.  Postoperative residuals of the removal of a benign simple 
hyperplasia of the left breast do not include a removal of 
the entire left breast and axillary lymph nodes (in 
continuity with the breast).

3.  The veteran's service-connected migraine headaches have 
not been objectively manifested by very frequent and 
completely prostrating and prolonged attacks that are 
objectively productive of a severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The veteran's carcinoid syndrome was not incurred in or 
aggravated by active service, such a disorder is not 
proximately due to or the result of service-connected 
disorder, and such a disorder may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2006).

2.  The criteria for an evaluation in excess of 30 percent 
for postoperative residuals of the removal of a benign simple 
hyperplasia of the left breast have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.7, 
4.116, Diagnostic Code (Code) 7626.

3.  The criteria for an evaluation in excess of 30 percent 
for recurrent migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.7, 
4.124a, Code 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  Under the VCAA, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b) 
(2).  Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.  A May 2005 letter satisfied 
these criteria.

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran was provided this notice in March 2006.  

The Board finds further that VA has secured all available 
pertinent evidence and conducted all appropriate 
development.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In this case, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Still, assuming arguendo that there is such 
evidence, the Board finds that while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Notice required by 38 U.S.C.A. § 5103(a) must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow that sequence as it pertains to the 
instant claims, any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  Here the May 2005 letter, 
together with a May 2006 statement of the case (SOC) fully 
complied with the requirements of 38 U.S.C.A. § 5103(a).  
Finally, the appellant was provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to the VA notice.  To this, he informed VA in August 
2006 that he had no additional evidence to submit.  
Therefore, the actions taken by VA have essentially cured the 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Service Connection - Carcinoid Syndrome

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including 
malignant tumors, may be also be established on a presumptive 
basis by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The service medical records, to include the reports of the 
veteran's January 1943 induction examination and October 1945 
separation examination, reflect no symptomatology consistent 
with a carcinoid syndrome.  The service medical records do 
include an October 1944 diagnosis of adendocarcinoma of the 
left breast with axillary metastases.  Notably, a 
histological examination was not performed.  The veteran 
underwent an excision of left hypertrophied breast tissue in 
November 1944, following which a pathological report did not 
confirm the presence of cancer. Rather, the impression was 
benign simple hyperplasia of the breast, and simple 
gynecomastia was diagnosed.  In November 1946, a left 
axillary lymph needle biopsy showed no evidence of any 
malignancy.

An October 2004 letter from a private physician, Dr. A.P., 
shows that the veteran had metastatic disease to the liver.  

A November 2004 private medical letter from Dr. J.I. notes a 
diagnosis of metastatic carcinoid.  

A January 2005 VA hematology/oncology consult report notes 
that the veteran had metastatic carcinoid tumor status post 
embolization.  He was noted to be asymptomatic without any 
symptoms of carcinoid syndrome (i.e., no diarrhea and hardly 
any flushing) or pain due to the cancer.  

A February 2005 letter from a private physician, Dr. J.I., 
shows that the veteran had completed two courses of 
embolization to his widely metastatic carcinoid syndrome.  
The physician added that he was unable to provide a date of 
initiation for the diagnosed metastatic carcinoid.  He 
mentioned that while this could be a prolonged and protracted 
illness with the initiating date some years ago.  He 
concluded  essentially that he was unable to document the 
onset/etiology of the disorder with any knowledge or 
specificity.  

A May 2005 VA hematology/oncology nurse practitioner's note 
indicates that the veteran was seen for follow up for 
metastatic carcinoid.  He was complaint free.  

Following review of the complete evidentiary record, the 
Board finds that service connection for carcinoid syndrome is 
not warranted.  

Initially, it is not shown that carcinoid syndrome was either 
manifested or incurred or aggravated in service; the veteran 
does not allege otherwise.  Consequently, direct service 
connection, on the basis that the claimed disorder became 
manifest in service and persisted, is not warranted.  
 
Further, this claimed disorder was initially manifested some 
60 years after the veteran's 1945 service separation.  
Therefore, service connection can not be assigned on a 
presumptive basis.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Additionally, while the medical record is unclear as to 
whether or not the veteran currently has a carcinoid 
syndrome, assuming arguendo that the claimed disorder is 
currently manifest, the record is devoid of any medical 
opinion which even suggests a relationship between a 
carcinoid syndrome and any service connected disorders, to 
include postoperative residuals of the removal of a benign 
simple hyperplasia of the left breast.  As noted, a private 
physician, Dr. J.I., essentially opined in February 2005 that 
he was unable to provide a date of initiation for the 
diagnosed metastatic carcinoid.  While Dr. J.I. mentioned 
that this could be a prolonged and protracted illness with 
the initiating date some years ago, he conceded that he was 
unable to document with any knowledge or specificity the 
etiology of the disorder.  No other medical opinion 
expressing an opinion linking the disorder to service is of 
record.  

The veteran's assertions that he has carcinoid syndrome due 
to a service-connected disorder do not constitute competent 
evidence.  As a layperson, he is not competent to opine 
regarding the etiology of a disease or 
disability.  Espiritu.  In light of the foregoing, 
the preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert.


Increased Ratings

Generally

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Postoperative Residuals of the Removal of a Benign Simple
Hyperplasia of the Left Breast

The veteran's postoperative residuals of the removal of a 
benign simple hyperplasia of the left breast are currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.116, 
Code 7626 (breast surgery).  Under this code, following a 
simple mastectomy or wide local excision with significant 
alteration of size or form of one breast warrants a 30 
percent disability rating.  Evidence of a modified radical 
mastectomy of one breast warrants a 40 percent disability 
rating.

For VA purposes, a wide local excision (including partial 
mastectomy, lumpectomy, tylectomy, segmentectomy, and 
quadrantectomy) means removal of a portion of the breast 
tissue.  38 C.F.R. § 4.116, Code 7626, Note 4.  A simple (or 
total) mastectomy means removal of all of the breast tissue, 
nipple, and a small portion of the overlying skin, with lymph 
nodes and muscles left intact.  38 C.F.R. § 4.116, Code 7626, 
Note 3.  A modified radical mastectomy means removal of the 
entire breast and axillary lymph nodes (in continuity with 
the breast) with pectoral muscles left intact.  38 C.F.R. 
§ 4.116, Code 7626, Note 2.  A radical mastectomy means 
removal of the entire breast, underlying pectoral muscles, 
and regional lymph nodes up to the coracoclavicular ligament. 
 38 C.F.R. § 4.116, Code 7626, Note 1.

The service medical records include a November 1944 
pathological report which shows a flat movable non-tender 
firm mass behind the left nipple.  The impression was benign 
simple hyperplasia of the breast.  Simple gynecomastia was 
diagnosed.  
 
An October 1948 rating sheet shows that a noncompensable 
rating was assigned for postoperative residuals of the 
removal of benign simple hyperplasia of the left breast from 
October 1945 to November 1946, that a 10 percent rating was 
assigned from November 1946 to December 1948, and that a 
noncompensable rating was effective from December 1948.  

The veteran sought an increased rating for his service-
connected disorder in August 2001.  

The report of a February 2002 VA examination notes that the 
veteran complained of left upper chest discomfort since his 
military service.  Examination showed that his left breast 
was smaller than his right, and the nipple was depressed.  
The diagnosis was status postoperative residuals of the 
removal of a benign simple hyperplasia.  The scarring and 
appearance of the left breast was noted to be disfiguring.  
Color photographs on file support this finding.  

A RO rating decision dated in April 2002 increased the 
evaluation assigned for residuals of postoperative removal of 
a benign simple hyperplasia of the left breast to 30 
percent.  

The veteran again sought an increased rating for his service-
connected disorder in May 2005.  

The report of a June 2005 VA muscles examination shows that 
the veteran claimed that his chest wall had remained 
unchanged since his in-service surgery.  Examination showed 
the left breast to be retracted with the nipple present, 
dipping into the anterior defect.  No areolar tissue was 
virtually absent.  The noted depression was mainly 
subcutaneous tissue, with the breast tissue being virtually 
absent.  The provided diagnosis was residuals of simple 
breast mastectomy for benign hyperplasia.  The examiner noted 
that some limitation in use of the left upper extremities, 
due to symptoms of a pulling sensation with range of motion 
was present, though the veteran reportedly had adapted. 
 Stable anatomical structures of the residual scar and the 
surrounding soft tissues were noted.    

In order to receive a rating higher than 30 percent for the 
service-connected residuals of postoperative removal of a 
benign simple hyperplasia of the left breast, the evidence 
must show that the veteran's entire left breast and axillary 
lymph nodes (in continuity with the breast) were removed.  
The medical evidence of record, as comprehensively discussed 
above, does not show this to be the case.  Specifically, the 
axillary lymph nodes are not shown to have been removed.  
Thus, entitlement to a rating higher than 30 percent is 
denied.

Recurrent Migraine Headaches

The veteran's service-connected recurrent migraine headaches 
disorder is currently evaluated as 30 percent disabling under 
38 C.F.R. § 4.124a, Code 8100.  Under this code, in pertinent 
part, migraines are evaluated as follows:  with 
characteristic prostrating attacks occurring on an average 
once a month over last several months (30 percent);and with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability (50 percent).  

The veteran's October 1945 separation examination report 
notes that he suffered from severe headaches in July 1945.  

Service connection was initially assigned for migraines, 
described as mild, in May 1946; a noncompensable rating was 
assigned.  The veteran did not appeal this decision.

A September 1947 rating sheet increased the evaluation to 10 
percent disabling.  The migraines were described as 
recurrent.  

The report of an April 1955 VA special neurological 
examination includes a diagnosis of history of chronic 
moderate migraine headaches.  

The veteran sought an increased rating for his migraine 
headaches in August 2001.  

The report of a February 2002 VA examination shows that the 
veteran complained of headaches, but without nausea and 
vomiting.  He treated his headaches with Tylenol and 
bedrest.  A longstanding history of migraine headaches was 
diagnosed.  

A RO rating decision dated in April 2002 increased the 
evaluation assigned to the service-connected recurrent 
migraines disorder to 30 percent.  

The veteran again sought an increased rating for his service-
connected disorder in May 2005.

The report of a June 2005 VA neurological disorders 
examination reveals that the veteran complained of headaches 
occurring, over the past two or three years, two or three 
times a month.  The veteran added that he took Tylenol which 
reduced the pain.  While his headaches never interfered with 
his day-to-day activities, including his work, he thought 
that they currently may even though he was retired.  The 
examiner commented that the veteran's migraine headaches, 
from a historical perspective, were fundamentally unchanged.  

The competent evidence of record does not show completely 
prostrating and prolonged headache attacks which produce 
severe economic inadaptability.  Indeed, the veteran reports, 
by and large, that he is able to work through his headaches 
by using Tylenol.  See June 2005 VA neurological examination 
report.  He has also reported that he currently suffers from 
headaches about two or three times a month.  Id.  The record 
is also absent of supporting medical documentation that these 
headaches were of such a severity to be "completely 
prostrating," and even if they were, in the opinion of the 
Board two to three times of month does not arise to a level 
of the headaches being "very frequent."  As such, an 
evaluation in excess of 30 percent is not in order.

Finally, in reaching these increased rating decisions, the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application. 
 Gilbert.  


ORDER

Entitlement to service connection for carcinoid syndrome is 
denied.  

Entitlement to a rating in excess of 30 percent for 
postoperative residuals of the removal of a benign simple 
hyperplasia of the left breast is denied.

Entitlement to a rating in excess of 30 percent for recurrent 
migraine headaches is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


